Citation Nr: 1230800	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as related to herbicide exposure. 

2.  Entitlement to service connection for coronary heart disease, including as related to herbicide exposure and as secondary to diabetes mellitus. 

3.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy, including as secondary to diabetes mellitus. 

5.  Entitlement to service connection for impotence, including as secondary to diabetes mellitus. 

6.  Entitlement to service connection for cataracts, including as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for tinnitus, diabetes mellitus, coronary heart disease, hypertension, peripheral neuropathy, impotence, and cataracts. 

The Veteran had a hearing in March 2006 before an RO Decision Review Officer. He had a Travel Board hearing in September 2008 before the undersigned Veterans Law Judge.  The case was last before the Board in March 2011 when it was remanded for additional development. 

While the matter was pending from the most recent remand of March 2011, an appealed claim for service connection for tinnitus was granted in a May 2012 rating decision, thereby removing this matter from appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional remand is necessary to afford proper development of all the issues remaining on appeal.  Pursuant to the Veterans Claims Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s), to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  

Here, following the issuance of the most recent supplemental statement of the case in June 2012, the Veteran submitted a copy of a decision granting disability benefits by the Social Security Administration (SSA) to the Board in July 2012.  This August 2008 decision shows that the Veteran has been found disabled, but does not articulate the nature of the disability or disabilities forming the basis of this decision.  No medical records associated with this decision were submitted with this decision, and are not shown to be in the claims file or electronic file.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Additionally because the Veteran submitted this additional evidence directly to the Board in without a waiver of RO consideration, such evidence should be considered by RO/AMC upon remand. 

Finally relevant ongoing medical records should be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that the Veteran's most recent VA outpatient treatment records were printed in February 2009 from the Denver, Colorado VA Medical Center (VAMC).  

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the enumerated disorders.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain relevant VA treatment records dated from February 2009, from the Denver, Colorado VAMC.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records cannot be obtained, the Veteran and his representative should be notified of such.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


